ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Examiner incorporates by reference and maintains the grounds of rejection set forth in the Final Office action mailed on 07 December 2020 as modified herein.
With respect to the feature of transmitting by a user equipment and receiving by a base station “uplink control information (UCI) consisting of the first channel state information report in the first PUCCH resource”, it is noted that it is inherent that the features of Sayana et al. cited in support of the claim to transmitting by a user equipment and receiving by a base station “the first channel state information report in the first PUCCH resource” is UCI. Further, Sayana expressly discloses the reported channel state information (CSI) as UCI. (See Sayana at [0145]). More still, the disclosure in the reference of record Chen also indicates the CSI reports are UCI.
With respect to the features, “in a case that in a certain subframe, there are a scheduling request and more than one channel state information reports” transmitting by a user equipment and receiving by a base station “the UCI consisting of the more than one channel state information reports and the scheduling request…on the second PUCCH resource”, the portions of Chen cited in the final office action expressly discloses, “if SR is present (e.g., to be included in a TTI, to be included in a subframe, etc.), SR may be counted along with HARQ payload against the corresponding thresholds in determining the respective PUCCH format to use. (See Chen at [0005] disclosing “a scheduling request (SR)” which defines the acronym SR as a scheduling request and [0066], emphasis added). This must be viewed in the context of the remaining disclosure of Chen at [0066] where therein lies disclosure of counting the “HARQ payload” size and comparing it against a threshold to determine the PUCCH format 
While the portions of Chen cited in the Final Office action satisfy a prima facie case of obviousness in support of rejecting the amended claim features, Chen provides further disclosure with respect to the use of the thresholds for determining the PUCCH format to use for multiplexing HARQ, SR and multiple CSI reports into UCI. Chen expressly discloses, “At 415, UE 115-c may identify that at least one of a SR or a P-CSI report is present (e.g., to be included in a TTI, to be included in a subframe, available for transmission with the HARQ feedback in the subframe, etc.) for an uplink control message.” (See Chen at Fig. 4, 415, [0076] emphasis added). Further Chen discloses, “At 425, UE 115-c may select a PUCCH format from a PUCCH format group based on a comparison of a size of an uplink control message with a threshold, where the uplink control message may include the HARQ payload and a payload for at least one of the SR or the P-CSI report.” (See Chen at Fig. 4, 425, [0078]). Moreover, Chen expressly discloses “At 430, UE 115-c may then transmit the uplink control message (e.g., in the TTI, in the subframe, etc.) using the selected PUCCH format. In some cases, the uplink control message may include the HARQ payload and the SR payload; or the HARQ payload, the SR payload and the P-CSI payload.” (See Chen Fig. 4, 430, [0079]). This express disclosure of Chen further supports the reasoning above in which the SR payload is included in the decision to select PUCCH format 4 as disclosed by Chen at [0066] because the uplink control message includes the HARQ payload and the SR payload. Moreover, the uplink control message includes the P-CSI payload consisting of multiple CSI reports (e.g., disclosed by Chen as “multi-CC P-CSI”).
It is also noted Chen expressly discloses the PUCCH formats as providing the capacity for transmission of uplink control information (UCI) (e.g., the uplink control messages discussed above are UCI). (See Chen [0035] disclosing “PUCCH formats that support fewer bits of uplink control information (UCI) and thus may not support (e.g., may have insufficient communication resource capacity for) UCI transmission for CA configurations. CA PUCCH formats may refer to those PUCCH formats that support a larger number of bits for UCI and therefore support UCI transmission for CA configurations.”). 
Therefore, the disclosure of Sayana in view of Chen still fully support a prima facie case of obviousness against the independent claims.

12.	Applicant's arguments filed 07 April 2021, hereafter “remarks”, have been fully considered but they are not persuasive.
Applicant argues that the reference of record Chen does not disclose transmitting by a user equipment and receiving by a base station “the UCI consisting of the more than one channel state information reports and the scheduling request…on the second PUCCH resource.” See remarks at A, pp 8-11). Examiner respectfully disagrees.
As discussed above, Chen expressly discloses the uplink control message (UCI carried in the PUCCH) includes the HARQ payload, the scheduling request payload and the CSI payload in the techniques in which the SR payload is counted against the threshold for selection of PUCCH format 4 for multiplexing multi-CC CSI reports into the UCI along with the SR and HARQ payloads. Therefore, examiner is not persuaded by applicant’s remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461